Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed on 4/26/2021, responding to the office action mailed on 1/25/2021, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-3, 5-10, 17-26.

Election/Restrictions
Claims 17-26 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected laser annealing apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/7/2020.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
•	Cancel claims 17-26 (Election without traverse).

Allowable Subject Matter
Claims 1-3, 5-10 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-3, 5-8 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 that recites “wherein the laser beam passes through a projection lens and forms a linear irradiation region on the amorphous film projection lens, and he photodetector 

Claims 9-10 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 9 that recites “wherein the laser beam passes through a projection lens and forms a linear irradiation region on the amorphous film projection lens, and he photodetector detects the probe beam having passed through the projection lens” in combination with other elements of the claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on 9:00 AM-6:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELIM U AHMED/     Primary Examiner, Art Unit 2896